 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDGrove Manufacturing Company and International Un-ion, United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW). Case 6-CA-5323April 12, 1972BY MEMBERSFANNING,JENKINS,AND KENNEDYOn December 2, 1971, Trial Examiner SamuelRoss issuedthe attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Grove Manufacturing Company, ShadyGrove and Greencastle, Pennsylvania, its officers,agents, successors,and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.'The Respondent has excepted to certaincredibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clearpreponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd. 188 F.2d362 (C.A. 3) Wehave carefuly examined the record and find no basis forreversing his findings.The Respondent excepts to the Trial Examiner's conduct of the hearing,contending that it was denied a fairadversaryhearing because the Examinerassumed the role of prosecutor After a careful review of the entire recordwe are satisfied that this allegation is without merit.While the TrialExaminerdid engage in rather extensive questioning of the witnesses, we donot findthat his questioning was directed toward reaching a predetermined result. Itiswell settled that the Trial Examiner has the right vested in him to examineand cross-examine witnesses in order to fully develop,clarify,and under-stand the facts See Sec 102 35, Board's Rules and Regulations, and 5 U.S C.,1556(d)We conclude that the TrialExaminer's conduct did notresult ina denial to the Respondent of a fair hearingTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner: On a charge filed by theabove-namedUnion on January 4, 1971, and amended onApril 2, 1971, a complaint issued on May 19, 1971, whichalleges that Grove Manufacturing Company (herein calledRespondent or the Company), engaged in unfair labor prac-tices within the meaning of Section 8(a)(l), (2), (3), and (4),and Section 2(6) and (7) of the Act.In essence, the com-plaint charges the Respondent with maintaining in effectand enforcingan illegal no-solicitation and no-distributionrule which infringed on its employees' statutory rights, withassisting, dominating, and contributing to the support of theabove-named committees (labor organizations within themeaning of the Act), and with terminating the employmentof Francis D. McIntire, Jr., because of his activity on behalfof the Union and because he testified for the General Coun-sel in a prior unfair labor practicecase againstRespondent.The Respondent filed an answer to the complaint whichdenies thecommissionof unfair labor practices.On July 16, 1971, the Respondent, the Union, and theabove-named committees entered into a stipulation, subse-quently approved by the General Counsel, for the entrywithout further notice of orders by the Board and theUnited States Court of Appeals enjoining and restrainingthe Respondent from promulgating,maintaining, or enforc-ing any no-solicitation or no-distribution rule which im-pinges onemployees' rights under the Act, from recognizingthe above-named committees as collective-bargaining rep-resentatives of its employees, from dominating, Interferingwith the administration of, or contributing financial or oth-er support to said committees or any other labor organiza-tion of its employees, and from in any other mannerinterfering with,restrainingor coercing its employees in theexerciseof their rights under the Act.Pursuant to due notice a hearing on the remaining issuesin this case was conducted before me at Waynesboro, Penn-sylvania, on August 18, 23, and 24, 1971. Upon the entirerecord,' and my observation of the witnesses and their de-meanor, and after due consideration of the briefs filed onbehalf of the General Counsel, the Respondent, and theCharging Party, I make the following:FINDINGS OF FACTICOMMERCEThe Respondent, a Pennsylvania corporation whoseprincipal office and place of business is located in ShadyGrove, Pennsylvania, is engaged in the business of manu-facturing and selling various types of material handling andfarm equipment at facilities located in both Shady Groveand Greencastle, Pennsylvania. During the past 12 months,the Respondent has shipped products valued in excess of$50,000 from its plants in Pennsylvania to places outside theCommonwealth of Pennsylvania. On these admitted facts,I find that the Respondent is engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.qTHE LABORORGANIZATION INVOLVEDIt is not disputed, and I find, that at all times materialherein, International Union, United Automobile, Aeros-pace and Agricultural Implement Workers of America(UAW) (herein called the Union), has been a labor Organi-zation within the meaning of Section 2(5) of the Act.iAfter the close of the hearing,the General Counsel made a motion tocorrect some errors in the transcript.No opposition was filed to said motionand it hereby is granted.The record also includes two stipulations to which the parties agreed afterthe hearing closed,and which have been designated as G C Exh. 10 andResp.Exh. 24,respectively196 NLRB No. 49 GROVE MANUFACTURING CO.281III.THEUNFAIR LABOR PRACTICESA. BackgroundAbout March or April 1970,2 the Union commenced acampaign to organize the Respondent's employees. Asfound in a prior unfair labor practice case against Res on-dent, during the course of that campaign, Francis D. Mc-Intire, Jr., one of the employees at the Shady Grove plant,was requested by his foreman and neighbor, David Rich-mond, to engage in surveillance of the union activities of theRespondent s employees, and to report to him who support-ed the Union and attendeditsmeetings.3 In the fall of 1970,during the investigation by the Board's Regional Office ofthe prior unfair labor practice charge against Respondent,McIntire was interviewed by a Board agent and signed anaffidavit.About mid-October, McIntire was served with a subpenato testify in the prior case for the General Counsel, but hesufferedsomemisgivings and second thoughts about testify-ing, and sought the assistance of Respondent to escape thenecessity for doing so. In this regard, McIntire first toldRichmond in late October that he had "signed an affidavitagainst him" (which also implicated Respondent's foremanLeroy Wingert), disclosed its contents to Richmond, andasked him ` if there was anything the company could do" sothat McIntire "wouldn't have to testify." The following day,pursuant to arrangements made by Richmond, McIntirevisited the office of Robert Carby, the Respondent's direc-tor of employee relations, and told Carby that he had signedan affidavit for the Board, that he was `worried," and thathe "wanted out of the whole union business."4 Carby re-plied that he was prohibited from asking "what was in theaffidavit," but that McIntire could "volunteer the informa-tion." In response, McIntire said that he would "get a holdof the affidavit and bring it up to him [Carby] so that hecould see it." The following day, McIntire returned toCarby's office with his father and the latter asked Carby"just how much trouble [McIntire] was in." Carby repliedthat he didn't know, and that it all depended on what hisson had "said in the affidavit."' McIntire, senior, then askedwhether he could speak to the Company's attorneys, and hewas advised to see Lacy I. Rice, Jr., one of Respondent'scounsel. Accordingly, about a week before the hearing inthe prior case opened on November 4, McIntire and hisfather by prearrangement visited the office of Lacy I. Rice,Jr., inMartinsburg, West Virginia, and his father asked Riceif there was an way that his son "could get out of testify-ing." Rice replied that he could do nothing about it, andthatthe Mclntireswould have to contact their "own person-al lawyer."Notwithstanding these efforts to avoid testifying againstRespondent, McIntire did appear at the hearing and testi-fied for the General Counsel on December 14. In the deci-sion of Trial Examiner Dyer which later issued, McIntire'stestimony was credited, the contrary testimony and denialsof Foreman Richmond and Wingert were discredited, andbased on McIntire's testimony, the Trial Examiner foundthat the Respondent had violated Section 8(a)(1) of the Act2All dates hereinafter refer to 1970 unless otherwise noted.3 See G.C. Exh.4, the decision of Trial ExaminerJohn M. Dyer which wasissued on May 10, 1971, in Case6-CA-5032.No exceptions to this decisionwere filed by the Respondent,and accordinglyitwas adopted by the Boardby anorder dated June 10, 1971.4 According to McIntire's uncontroverted and creditedtestimony, GaryW. Spickler,the Respondent'smanager of labor relations,was present duringthis conference.sYoung McIntire was then 20years old.by the following conduct: (a) Foreman Richmond's interro-gation of McIntire regarding his own union membershipand activities and that of other employees; (b) Richmond sstatements to McIntire that the Company had and wouldfind pretexts to discharge all union supporters, and that ifthe Union succeeded in its campaign, the employees wouldlose benefits which they presently enjo ed; (c) Richmond'srequest that McIntire secure for him the list of employeeswho wanted the Union, which then was being circulated forsignatures, and his additional request that McIntire attendthe Union'smeetingsand report to him what occurred thereand who was active in the Union; (d) Richmond's impliedpromise of benefit to McIntire by his statement that theCompany would appreciate McIntire's loyalty in supplyingthe requested information and list; and (e) ForemanWingert's statementtoMcIntire which implied that the em-ployees' union activities were being subjected to surveil-lance by the Respondent.The Trial Examiner also expressly relied in part on Mc-Intire's credited testimony to find that the Respondent hadknowledge of the union activities of five other employeeswhom the Respondent had fired. Based on that finding, theTrial Examiner further concluded that the terminations ofthe five were motivated by antiunion considerations in vio-lation of Section 8(a)(3) of the Act, and not on the retex-tual reasons assigned by the Respondent therefor. Aspreviously noted, the Respondent filed no exceptions to anyof the foregoing findings and conclusions of the Trial Exam-iner.B. The Termination of McIntire's EmploymentMcIntire, then 18 years old, was hired by the Respondenton June 2, 1969, and as hereinafter described, his employ-ment was terminated by it on December 18, 1970, 2 daysafter he returned to the plant from testifying against theRespondent in the prior unfair labor practice case.During his employment by the Company, McIntire re-ceived three merit increases, the last of which (August 2,1970) brought his rate of pay to $2.45 per hour.6He wasturned down on periodic reviews for merit increases on fouroccasions, the last of which, on November 18,1970, 1 monthbefore his termination, was because of "his `poor] atten-dance record for the previous 3 months." On this occasion,his "merit rating" disclosed that the accuracy of McIntire'swork was "normal," his sppeed of work was "satisfactory,"he knew his job "fairly well," his cooperation was "acceppta-ble," and he displayed the "usual amount" of initiative.-Hisforeman, Richmond, commented,inter alia,in this rating:"Improvement is being made." 7In the course of his employment by the Respondent, Mc-Intire received two written reprimands, the first of which,dated October 9, 1969, stated as follows:VIOLATION OF COMPANY POLICY: (explain)FOR HAVING TOO MANY ACCIDENTS DUETOO (sic) CARELESSNESS. EMPLOYEE WASTOLD THAT HIS LONG HAIR IS A HASSARD(sic)TO HIS WORK AND TO HAVE IT CUT.The other written reprimand was received by McIntire onJune 29, 1970, and stated that he:Did not call in to report himself off work by 8:00o'clock. This is not the first time. Next action will be3 days.6McIntire's starting ratewhenhired was$2 per hour.7 Resp. Exh. 13 A and B. 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs previously noted,afterMcIntire made known to theRespondentand its counselin late October 1970, that he didnot want totestify against it, he nevertheless on December14 gavesignificanttestimonyof unfairlabor practices com-mitted by the Company. After he testified, McIntire re-mained atthe hearingunder subpenaon December 15, andhe returned to work at the plant on the morning of Decem-ber 16. Upon his return, McIntire was asked by fellow em-ployees what happened "at the court hearing," and he wastold by them that the Respondent would probably fire himbecause of his testimony. To this McIntire replied, "I don'thave to worry about that, I've got the NLRB behind me."Two days later on Friday, December 18, about 9 a.m. "ora few minutes after nine,"McIntire was called to the per-sonneloffice,and in thepresenceof a battery ofRespondent's supervisory hierarchy, he was told by GaryW. pickler, the Respondent'smanagerof labor relations,that hewas beingindefinitely suspended for "insubordina-tion,threateningsupervision, failing to perform job, [and]causin a disturbance in the shop.' Spickler explained toMcIntire that "causing adisturbance in the shop' referredto a "cigaretteincident" with employee Donald Siegel, that"threatening supervision" referred to his "telling a supervi-sor [Charles Monn] that he would draghis assinto court,"and that "insubordination" referred to McIntire's "telling asupervisor [Charles Monn] to go to hell or to get the partshimself."According to Spickler, he also "discussed [duringthe suspension meeting]Mr. McIntire's past record .-.. theattendanceand the other reports that were in his [Mc-Intire's] file at the time," and he told McIntire that his"suspensionwas based in part on his attendance record, andthe generalrecord, the reprimands, which of course, onewas for attendance [sic] and the pay rate denials." Spickleralso told McIntire that the indefinite suspension would last"until we had the opportunity to more carefully and thor-oughly investigate [these charges]."9 Thereafter, on the fol-lowingMonday,December 21, the Respondent sentMcIntire the following letter of discharge from employ-ment.December21, 1970Mr. Francis D. McIntire, Jr.Box 88Shady Grove,Pa. 17256Dear Mr. McIntire:This is toadvise youthat after a complete and carefulinvestigation your employmentwith GROVEhas been ter-minated effective this date.Your last payrollcheck will be mailed toyou on Thurs-day, December24, 1970.Very truly yours,Gary W. SpicklerManagerLaborRelationsIn addition to Spickler, the following supervisory employees of Respon-dent were present to witness Mclntire's suspensionRobert Berry, managerof production control; Ronald Fleagle, superintendent of parts control,David Richmond, foreman of parts and material control, and Charles Monn,supervisor of the RT crane assembly lineThe details of all the conduct for which McIntire assertedly was suspend-ed and fired will be set forth and considered,infraC. The Reasons Asserted by Respondent for Mclntire'sSuspension and DischargeAs noted above, the reasons for which the Respondentassertedly suspended and discharged McIntire 2 days afterhe returned from giving significant testimony against it inthe earlier unfair labor practice case were: "insubordina-tion, threatening supervision, failing to perform job, [and]causing a disturbance in the shop."' In addition, accordingto Spickler's testimony, McIntire's suspension and termina-tion also were based on his entire "past record" of employ-ment with the Company, including his poor attendancerecord, his two reprimands, "the pay rate denials," and "theother reports that were in his [McIntire's] file."As found hereinafter, all of these offenses for which Mc-Intire assertedly was suspended and fired took place beforeMcIntire testified against the Company in the earlier case,and were known by the Respondent's supervisors at thetime they happened. Accordingly, consideration will be di-rected, first to the details of these past offenses, then to theRespondent's explanation for conducting a self-styled"complete and careful investigation" of McIntire's conductafter he testified against it, and then to the nature of theinvestigation that assertedly was conducted by Respondentbefore it suspended McIntire indefinite) , and that whichfollowed his suspension before he was discharged.1.Causing a disturbance in the shopAs explicated by Labor Relations Manager Spickler toMcIntire at the December 18 suspension meeting, this of-fense referred to his cigarette incident with employee Don-ald Sigel on about December 8, a week before McIntiretestified against Respondent.McIntire was then 20 yearsold, and he worked as a parts runner under the supervisionof David Richmond, foreman of parts and material control.McIntire's specific assignment at that time, and for the last2 months of his employment b Respondent, was to supplyparts on requisition to the employees who worked on the RT[Rugged Terrain] crane assembly line supervised by Fore-man Charles Morin.According to McIntire's credited testimony, on or aboutDecember 8, while he was "clowning around' with DonaldSigel, 26 years old," he dropped a lighted cigarette intoSigel's coverall pocket, and the latter, after removing thecigarette with his pliers, promptly retaliated by hitting Mc-Intire in the head, as a result of which McIntire's safetyglasses fell off and broke. McIntire promptly reported theincident to Foreman Monn, and the latter merely told him"to get another pair of glasses and go back to work." Nowritten reprimand was issued to either of these employees,notwithstanding that the issuance of such reprimands for allmanner of offenses, including horseplay by employees, im-proper parking, failing to wear safety glasses or shoes, andfailure to report when absent, quite apparently is a commonpractice of the Respondent's supervisors.12 Admittedly, noth-ing further was done by the Respondent regarding this inci-dent until after McIntire testified against it in the priorunfair labor practice case, following which Labor RelationsManager Spickler, in the course of his self-styled "completeand careful investigation," took a written statement, titled"Significant Incident Report," from Sigel on December 18.1310Resp Exh 1511According to Sigel, a witness for Respondent,most of the Company'semployees "are young,"and "between twenty and thirty-five(years old]"1See G C Exh10 and Resp Exh I Iu Resp Exh 17 Spickler testified that his information about the cigarette GROVE MANUFACTURING CO.283Spickler conceded at the hearing in this case that "thecigarette incident... [was] horsing around or horseplay."Horseplay is not uncommon in the Respondent'splantwhere so many youthful employees work.Respondent's wit-ness,Sigel,conceded on cross-examination,albeit reluctant-ly, that employees"might pull a few jokes."McIntire'sforeman, Richmond,although denying that he had "firsthand" knowledge of"pranks in the plant,admitted that heknew that"it is done.' In this regard Richmond concededthat he was aware that on one occasion,someone paintedMcIntire's sunglasses black,and than on another occasion,McIntire dropped a hot welding rod tip into an employee'spocket.Significantly, no reprimand was issued to McIntireon that occasion,notwithstanding that the parties'stipula-tion(G.C. Exh.10) discloses that reprimands are and-havebeen issued by Respondent's supervisors for "horseplay."14Obviously,the Respondent is not prohibitedby the Actfrom discharging an employee,either for engaging in horse-play, or for any other reason except those specifically pro-scribed by the statute.I note in this regard from a stipulationof the parties 15 that at least one emproyee,Charles E. Keyys-er,was discharged by the Respondent on June 20,1966, for"horseplay-setting off firecrackers on company propertyy."However, in the light of the undisputed fact that the Re-spondent had knowledge of McIntire's horseplay with Sigelbefore he testified against it in the prior case,and did noteven issue a written reprimand to him for that conduct, Iregard the testimony of Spickler that McIntire's later dis-charge was motivated by the cigarette incident as implausi-ble, unworthy of credence or belief, and a pretext to concealanother reason for his termination.Although McIntire was never so told either when he wassuspended by Spickler,or when he later was fired, at thehearing in this case the Respondent contended that Mc-Intire's termination also was based on his statement to em-ployees that he could not be fired by the Res,ondent fortestifying because he had "the NLRB behind him. This,according to Respondent's counsel,constituted"causing adisturbance in the plant"for which McIntire's terminationwas in part based.In the first place,there is no evidence that this statementof McIntire caused any "disburbance"whatsoever "in theplant."In the second place,the context in which the state-ment was made discloses its complete justification.Thus, asnoted above,when McIntire returned to the plant on De-cember 16 after testifying against the Respondent, he wasasked by the employees and told them what happened atincident was obtained from Sigel when the latter "voluntarily" came toSpickler's office during his "preliminary investigation" of thecharges againstMcIntire.However,Sigel, a witness for the Respondent regarding this inci-dent, testified that he was called on December 18 over the Respondent's P.Asystem by his foreman,Monn,and instructed to go to Spickler's office, thatwhen he got there,Monn was present,that he had no prior knowledge aboutwhat he wasgoing tobe asked, and that on his arrival Spickler "asked himto tell them about the incident with McIntire and the cigarette."It is thusquite obvious that Spickler's testimony that "he [Sigel]volunteered to dropdown to my office,to tell us about [the cigarette incident]"isan outrightfabrication.Spickler,although obviously intelligent,frequently responded toquestions with evasive answers and/or conclusions,especially when he re-garded a direct response as inimical to the Respondent'sbest interests. Inview of the foregoing, as well as demeanor,I regard Spickler's testimony asgenerally unreliable,and I credit it only when it accords with other creditedtestimony,or when it constitutes an admissioncontrary to the Respondent'sinterest.14Richmond testified in the prior unfair labor practice case against Re-spondent,but his denials of Mclntire's testimony were not credited by TrialExaminerDyer.For demeanor and other reasons, I, too, regard Richmond'stestimony in this case as generally unreliable and unworthy of credence.15Resp. Exh. 24."the court hearing," and, when he then was told by theemployees that he probably would be fired for testifying, heresponded, "I don t have to worry about that. I've got theNLRB behind me."Under the circumstances, I regard the contention thatMcIntire thereby caused a disturbance in the plant as whol-ly without support or merit, and as a pretextual afterthoughton the part of the Respondent to obscure the real motiva-tion and to justify the treatment it accorded to McIntireafter he testified against it.2.Threatening supervisionAt the December 18 meeting during which the Respon-dent indefinitely suspended McIntire pending investigation,Spickler explained to McIntire that the charge of "threaten-ing supervision," for which McIntire assertedlywas sus-pended and later discharged, referred to his "telling asupervisor that he would drag his ass into court." The rele-vant evidence regarding this charge is largely undisputed.The hearing in the prior unfair labor practicecase againstRespondent commenced on November 4, and recessedwithout the taking of any testimony until December 14when, despite McIntire's initial reluctance to testify previ-ously described, he gave testimony for the General Coun-sel.'Duringthe 6-week period before McIntire testified, headmittedly on numerousoccasionssaid to Foreman Monnin the presence of other employees, "Say something goddamn it, so that I can drag your ass to court "17 In effect,the statement implied that McIntire would cause Monn tobe subpenaed to testify in the then current unfair laborpractice hearing, and it apparently was so understood byMonn.18 McIntire also admitted that before he testified inthe prior case, he made a similar statement "five or ten"times to employee Robert Helfrick, a member of the ShadyGrove Committee Management.19According to McIntire, the statements to Monn weremade in jest while he and Monn were "carrying on," wereso understood by Monn, and provoked laughter on the partof the latter and the listening employees. McIntirealso testi-fied that he made thestatementto Helfrick "ever since thefirst court hearing came up," because the latter had threat-ened him with violence if he testified, and because "we wereall kidding about it." Monn, on the other hand, testified thatthe statements were made by McIntire seriously, that he didnot regard them as made in jest, that he complained aboutthem to his superior, Superintendent Ward, that the lattertold him to take the matter up with McIntire's foreman,Richmond, and that he did so almost daily, but that thesestatements by McIntire nevertheless continued unabated.Similarly,Helfrick testified that he didn't think McIntirewasjokmgwhen he said he would take Helfrick to court, andthat he complained about it to their mutualforeman,16The Respondent's brief(p 4) concedesthatMcIntire attended the priorcase hearingon November4, and his recordof attendance at theplant (RespExh. 6-B) verifies that he was absent for "personal"reasons on that date.AfterMcIntire testified,the hearing in the prior case continued on December15, 17, and 18, 1970, and on January 27 and 28, 1971,when it finally closed.17AccordingtoMonn, this statement,or one likeit,was made to him byMcIntire three or four timesa week fromaround the beginningof NovemberuntilMcIntirewas discharged on December 18. McIntire estimated that hesaid it to Monn about 20 times.18There isno testimony or contentionto the contrary.19As previouslynoted, the Shady Grove CommitteeManagement is oneof twolabor organizations whichthe Respondent was chargedwith dominat-ing and assisting in violation of Sec.8(a)(2) of the Act,and in respect towhich, the Respondent agreed to the entryof a Boardand courtof appealsorder to cease such domination,assistance,and recognition. 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDDave Richmond,"aboutmid October or November,around there."I regard both the testimony that McIntire's statementswere regarded seriously or as a "threat,"and the assertionthat McIntire was suspended or discharged because of theseso-called threats,as unworthy of credence or belief. Myreasons for this conclusion are as follows:The undisputed testimony of McIntire,Monn,and Hel-frickdiscloses that these statements were repeatedly madeby McIntire to Monn and Helfrick during a period of about6 weeks between November 4, the openin date of the hear-ing in the prior case,and December 14, when McIntiretestified.The statements implied that McIntire would causeMoran and Helfrick to be subpenaed to testify.McIntire,himself only a subpenaed layman witness,obviously had nopower to subpena anyone and could not reasonably havebeen regarded as possessing the authority or influence tocarry out the so-called threat.Indeed,Helfrick admittedly"didn't really know what he[McIntire]meant,"and thuscould not have regarded the statement as a threat. Obvious-ly, if it were regarded as a threat,asMonn and Helfricktestified,its repetition,in the face of the complaints thatallegedly were made about McIntireby bothMonn andHelfrick,undoubtedly would have resulted in some repn-mand or disciplinary action against McIntire.However, notonly was no such reprimand given or discipline meted out,but Superintendent Ward,to whom Monn allegedly hadcomplained about these"threats,"had no recollectionwhatsoever that he had ever received such a complaint fromMonn.Moreover,McIntire's foreman Richmond,to whomboth Morin and Helfrick allegedly repeatedly complainedabout these statements by McIntire,significantly failed tomake a record of any such complaint from Monn,notwith-standing that during the period when McIntire admittedlywas making these statements to Monn,Richmond,pursuantto instructions from Director of Employee Relations Carby,was in the process of compiling a record of all "significantincidents"involving McIntire.Furthermore,according toRichmond,and contrary to Helfnck's testimony,20Helfrickfirst complained about this statement of McIntire on De-cember 1'1afterMcIntire had returned to the plant fromtestifying.21All o(the foregoing persuade me that before McIntiregave significant testimony against the Respondent on De-cember 14, his repeated statements that he was going "todrag"Foreman Monn and Helfrick to court were not re-garded,either by them or the Respondent, as threats tosupervision or anyone else, and I further conclude that theassertion thatMcIntire was suspended or discharged be-cause of these so-called"threats' is an incredible pretext toconceal the real reason for his termination 2220 Helfrick had testifiedthat he complained to McIntire about these state-ments of McIntire threeor fourtimes "inlate August or early September"The date is obviouslyunreliable sinceitpreceded McIntire's knowledge thata hearing in the prior casewas scheduled Helfrick also later contradicted hispriortestimony that he did not know what McIntiremeant by thestatementthat he was going to "draghis ass to court," and he admitted that McIntirehad said,"Don't be surprisedif youhavea subpoena read [sic] on you " Forthese andother reasonsincluding demeanor,Iregard Helfrick's testimonyas generally unreliableYf See Resp Exh 1822 StephenReed, an employeeof Respondent,testifiedthat McIntire madea similar statement to himon December 16, the day McIntire returned towork after testifying Reedadmittedthat hedid not know whether McIntirewas serious or "if he wasjust shootingoff [his mouth]." However, when Reedlater told his foreman, Richmond, "Well, I guessIwill see you in court,Dave,"the latterprepareda "SignificantIncident Report" which Reed andRichmond signed,inwhichMcIntire's statementwas characterized as"threats" aboutwhich Reed was "worried " (RespExh 19) McIntire, whoAs previously noted, when McIntire was told on Decem-ber 18 that he was being suspended,inter alia,for "threaten-ing supervision," he was advised by Spickler that thisreferred to his "telling a supervisor [Monn] that he woulddrag his ass into court "23 Frowever, the Respondent never-theless adduced evidence of other threats allegedly made byMcIntire to Monn for which it assertedly terminated him.The testimony in this regard was as follows:Foreman Monn resided about 150 yards from the housewhere McIntire lived with his parents, and they frequentlyencountered each other in Klein's store in Shady Grove.According to Monn, on one such occasion about a week ortwo before McIntire was discharged, McIntire said toMonn, "if I [Monn] would say anything to anybody aboutwhat he had said to me, he would get me or my car. ' Monnfurther testified that on another such encounter in mid-November, McIntire said to him, "houses burn and kids getrun over, and cars get burned up and all that kind of stuff,stuff like that he said to me." Monn testified that McIntirewas not joking when he made these statements, and that heunderstood them as serious threats that McIntire wouldburn his house and car, and injure him and his children.However, before McIntire testified against the Respondent,Monn admittedly never reported any of these allegedthreats, either to the police, to McIntire's parents, or toanyone else. McIntire not only denied making these threats,but he also testified that his relationship with Monn outsidethe plant was, "Good. I mean we talk, I mean we are notenemies or nothing [sic]."In the light of Monn's admitted failure to make any com-plaint whatsoever about McIntire's allegedly serious threatsto burn Monn's house and car, and to "get" Monn and "runover" his children, I regard Monn's testimony about thesealleged threats as patently implausible, unworthy of cre-dence or belief, and indeed, as outright fabrication.243. Insubordination and failing to perform jobOn December 17, when McIntire was suspended indefi-nitely by the Respondent, he was told by Labor RelationsManager Spickler that his suspension was based,inter alia,on "insubordination" and "failing to perform job," and thatthese offenses referred to his refusal to get parts when re-c[uested to do so by Foreman Monn, and his telling Monnto go to hell and get the parts himself."McIntire's job assignment at that time was that of a partsrunner under the supervision of David Richmond, foremanof parts and material control, and his specific assignmentwas to supply parts on requisition to the employees whoworked on the RT [Rugged Terrain] crane assembly linesupervised by Foreman Charles Monn. The testimony re-garding these reasons for McIntire's suspension and dis-charge was as follows:According to Monn, practically every day during the last6 weeks of McIntire's employment, when he told McIntireto get parts needed by his assembly line, McIntire told him"to go to hell and get [his] own parts." According to Morin,McIntire was serious and not jesting when he engaged infrankly admitted making repeated similar statements to Moran and Helfrick,denied that he told Reed that he was "going to drag his ass to court " I creditMcIntire's denial over Reed's testimony, not only because I regard McIntireas a frank and essentially truthful witness,but also because Reed's testimonyquoted above discloses no rational basis for his characterization, in the"Significant Incident Report," of McIntire's alleged statement as a "threat"which "worried" him.23The quotes are from Spickler's testimony24 1 note in this regard that the Significant Incident Report signed by Monofor Labor Relations Manager Spickler on December 18 (Resp. Exh 16) fails GROVE MANUFACTURING CO.this conduct, and Monn took it to be seriously intended.Monn testified that McIntire nevertheless sometimes gotthe parts "two or three or four hours later," but that "a lotof times," he, Monn, had to get the parts himself, or otheremployees did so. Monn assertedly complained daily aboutthis conduct of McIntire to his boss Superintendent WarrenWard, but according to Monn, the latter merely told him "toto seeRichmond," McIntire's foreman. Morin testified thate repeatedly reported McIntire's behavior to Richmond,but that the latter only said that he would talk to McIntireabout this, and the conduct still persisted. On December 17,the day after McIntire returned to the plant after testifyingagainstRespondent, Monn assertedly reported this conductofMcIntire to Larry Keller, manager of the crane finalassembly shop (Superintendent Ward's superior). Thereaf-ter,Monnwas called to the office of Labor Relations Man-ager Spickler, and on December 18, after McIntire'ssuspension,he signed a Significant Incident Report forSpickler which stated in this regard as follows:At other times when I asked him [McIntire], in apolite manner, about the status of parts he gets for myarea he tellsme to "go to hell" or says "who the helldo you think you are."25Superintendent Ward's testimony regarding this conductby McIntire varied in several respects from that of Monn.According to Ward, Monn reported to him "several times"thatMcIntire had told him to go to hell and get his ownparts, but he just told Monn "to try to help him [McIntire]out, try to get it straightened out. 26Richmond testified that beginning with late October orearly November, he received several complaints from MonnthatMcIntire "was not getting the parts to the places thathe was supposed to get them on time, and in the completeorder they should be in." Richmond further testified thatone such complaint from Monn was that McIntire "toldhim [Monn] to go to hell." According to Richmond, hewarned McIntire that "he would have to treat supervisorsas supervisors," and "to cut it out" or suffer "disciplinaryaction." Richmond further testified that after the third suchcomplaint from Monn, he reported McIntire's conduct firstto Ronald Fleagle, superintendent of parts control, and thento Robert L. Carby, director of employee relations, and wasinstructed by the latter "to keep track" of McIntire's con-duct, and "to keep him [Carby] advised." Richmond there-after prepared and "turned in to personnel" signed writtenreports of all complaints about McIntire which he regardedas serious."27However, none of the said reports mentionedany complaint that McIntire had told Monn "to go to hell,"or that he had refused to perform his job and deliver partswhen requested and needed .28McIntire frankly admitted that he told Monn on at least20 occasions to go to hell when the latter told him to getto mention McIntire's alleged threatsto burnMonn'shouse, or to run overMoon's children25Resp Exh 16.Thus, the incident report in this regard significantlycontained no referenceto any failure or refusal by McIntire to supply partswhen needed.26Wardthusfailed to corroborate Mono's testimony that Ward instructedhim to takeup the matter with Richmond27 See RespExh 18, 19, 21, and 22.28Richmond's testimony on direct examination regardingMcIntire'salleged insubordinationand failure to perform his job consisted principallyof conclusions and vague generalities.On cross-examination,when he wasasked to specify the nature of the complaintsallegedly received by him aboutMcIntire, he engaged in evasion and equivocation for the mostpart.Aspreviously noted(see In.14, supra),Richmond's testimonyin the prior casewas discreditedby Trial Examiner Dyer,and similarly, I regard histestimonyin this case as generally unreliable,and worthyof credenceonly when itconforms with othertestimony which I credit, or when it constitutes anadmission against the Respondent's interest285parts.McIntire testified he said this to Monn "jokingly,"that "everybody" told Morin "to go to hell," and that de-spite what he said to Monn, he ` still carried out the job,[and] went after the parts and got them." McIntire furthertestified that the reason that he told Monn to go to hell andget the parts himself was "because we always kidded aroundlike that."The Respondent contends that in the light of McIntire'sadmissions, it clearly had just cause for firing McIntire for"insubordination" and for "failing to perform [his] job."The surface appeal of this contention cannot be gainsaid.However, the record clearly discloses that these assertedreasons for McIntire's termination cannot withstand closescrutiny, and I regard both the testimony that McIntire'sconduct was seriously regarded as insubordinate,or as fail-ing to perform his job, and the assertion that he was sus-pended and discharged therefor, as unworthy of credence orbelief.My reasons for these conclusions are as follows:The undisputed testimony discloses that McIntire repeat-edly made the allegedly insubordinate statements to Monnfor a period of 6 weeks before December 14 when he testi-fied against the Respondent in the priorcase.Obviously, ifthe statements and conduct of McIntire during this extend-ed period were truly regarded as insubordination, or asfailure by McIntire to perform his job, its repetition, espe-cially in the face of the complaints allegedly made by Monn,surely would have resulted in some written reprimand ordisciplinary action against McIntire. However, not only wasno such reprimand given or discipline meted out, but alsono written report was made about this conduct by Mc-Intire'sforeman, Richmond, notwithstanding that Rich-mond then admittedly was under instructions from Directorof Employee Relations Carby "to keep track" of McIntire,and he concededly was then in the process of compiling arecord of all complaints against McIntire which he regardedas "serious." Significantly, it was not until McIntire re-turned to the plant after giving damaging testimony againstRespondent that any action was taken in respect to conductthat had persisted for 6 weeks. Moreover, on November 18,at the verysame timethatMcIntire assertedly was beinginsubordinate to Foreman Monn, and allegedly was failingto do his job, Foreman Richmond rated McIntire's workaccuracyas"normal,"his"speedofwork"as"satisfactory," and his "cooperation as "acceptable."29All of the foregoing persuades me that McIntire's con-duct was not really regarded by the Respondent as insubor-dination, or as a failure by McIntire to perform his job, andthat evenassumingitwas so regarded, his conduct wastolerated and condoned by the Respondent until he gavedamaging testimony against it in the prior unfair labor prac-tice case. ° I therefore conclude that the Respondent's asser-tion thatMcIntire was suspended and discharged for"insubordination" and for "failing to perform [hisijob" isan incredible pretext by which the Respondent seeks toconceal the real reason for McIntire's dismissal.3129 Resp.Exh. 13-B.30 Accordingto LarryKeller, the Respondent's plant manager of finalcrane assembly,he first learned about McIntire's alleged insubordinationand refusal to get parts on December 17, when Morin complained to himabout it.However, contrary to Keller, Superintendent Ward testified that hehad reported McIntire's conduct to Keller before December 17. Moreover,Keller testified that he saw Monn,one of his supervisors, three or four timesa day, and that he was in contact with Ward,one of his subordinate superin-tendents,almost every hour.In the light of the foregoing,as well as demean-or, I regard Keller's testimony that he had no knowledge of McIntire'sbehavior before December 17 as implausible and unworthy of credence.31 In arriving at this conclusion,I have fully considered that conduct suchas that admitted by McIntire constitutes just cause for termination. I noteContinued 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.McIntire's past record of employment by RespondentAccording to Spickler,at the December 18 meetingatwhich McIntire was suspended indefinitely, he told )Mc-Intire that the suspension was based,inter alia,on his entire"past record"of employment with the Company,includinghis poor attendance record,his two reprimands,"theppayrate denials,"and "the other reports that were in his [c-Intire's] file."32However,when Spickler was asked to fur-nish details of what he said to McIntire about these allegedadditional grounds for his suspension,he was unable to doso. I regard Spickler's testimony in this regard as unworthyof credence and part of a belated attempt by the Respon-dent to expand the reasons originally relied upon by it forMcIntire's suspension and termination. I base this conclu-sion on the following:a.McIntire's suspension notice(Resp.Exh. 15) clearlystates all the reasons for which the Respondent assertedlysuspended McIntire and thereafter discharged him. It con-tains no statement that the Respondent's action was basedon any of the matters to which Spickler thus alluded.b. On November 18, McIntire was denied a merit reviewincrease assertedly because of his poor attendance record.Thereafter,he was absent from work only on the 2 days(December 14 and 15)when he attended the prior Boardhearing pursuant to subpena, and he was tardy only onceon November 20 by 6 minutes. Under the circumstances,Spickler's testimony that McIntire's suspension was basedin part on his poor attendance record is unworthy of cre-dence or belief.c.McIntire received only two written reprimands dunghis 2-year history of employment by the Respondent. Thefirst such reprimand,for too many accidents,was given toMcIntire on June 29, 1970,and the second and last one, forfailing to call in when he was absent,occurred on June 29,6 months before his suspension on December 18. Underthese circumstances,I regard Spickler's testimony that Mc-Intire's suspension was based even in part on these ancientreprimands as unworthy of credence, and I regard the asser-tion of this reason for McIntire's suspension as an incrediblepretext.d.McIntire was turned down for periodic merit increasesfour times,and according to Spickler,his suspension onDecember 18 was based in part on this record.However,McIntire also was given periodic merit review increases onthree occasions,the last of which on August 2 brought hisrate of pay up to $2.45 an hour from an original starting rateof $2. Moreover,on the occasion of the last denial of a rateincrease on November 18, allegedly because of his poorattendance record for the previous 3 months,McIntire's"merit rating"by his foreman,Richmond,showed that theaccuracy of McIntire'swork was"normal,"his "speed ofwork" was "satisfactory,"he knew his job "fairly well," his"cooperation"was "accepptable,"and he displayed the "usu-al amount"of initiative.In the light of that rating I monthprior to McIntire's termination,I regard Spickler s testimo-ny that McIntire's suspension and discharge was based inpart on his four pay raise denials as unworthy of credenceor belief,and as another pretext to mask the real motivationin this regard that McIntire admittedly told employee Donald Sigel to go tohell and get his own parts,and that his motivation,in respect to Sigel, wastheir obvious mutual hostility and rancor,probably arisingout of the previ-ously described cigarette incident(Sigel's testimony in this regard is creditedonly to the extent it accords with Mclntire's admissionabove.) I do notcondone McIntire's behavior.Ibase my conclusions aboveonly onthe factthat the record clearly discloses that considerations other than McIntire'sconduct motivated the Respondent's termination of his employment32 Thequotes above are from Spickler's testimony.forMcIntire's termination.e.The "other reports" in McIntire's file which assertedlycontributed to the Respondent'sdecisionto suspend andfire him consist of four signed memoranda which Richmondadmittedly prepared pursuant to Personnel Director'sCarby's instruction that he "keep track of" McIntire's con-duct and keep him advised. That instruction was issued byCarby after McIntire had revealed both to Richmond andto Carby that he had signed an affidavit for the Board, andthe contents of the affidavit, including, as McIntire latertestified, that Richmond had requestedhim to engage insurveillance for the Respondent of the union activities of itsemployees. Richmond did not start to prepare these reportsuntil afterMcIntire, notwithstanding his expressed reluc-tance to testify against the Respondent, nevertheless ap-peared on November 4 at the Board hearing in the priorcase as a witnessfor the General Counsel. Significantly, twoof the said reports were not prepared by Richmond untilafterMcIntire had testifiedagainstRespondent in the priorcase,notwithstanding that the nature of the conduct con-tained in the reports undisputedly had been engaged in byMcIntire for a period of approximately 6 weeks.Allof the foregoing, including the contents ofRichmond's four reports, persuade me only that theRespondent's supervisorshad been instructed to maintainclose scrutiny of McIntire's activities for the purpose ofcompiling a record to justify his later termination in theevent that he later, contrary to his expressed reluctance totestify, nevertheless gave unfavorable or damaging testimo-ny against the Respondent. I therefore regard these "otherreports" as another pretextualreason ofthe Respondent toconceal thereal reasonfor its termination of McIntire'semployment.5.The Respondent's so-called investigation whichpreceded McIiitire's suspensionand dischargeThe incredible testimony of the Respondent's officialsand supervisors regarding the reason for investigating Mc-Intire's conduct on the day after he returned to the plantfrom giving damaging testimony against the Company inthe priorcase,and the patently slanted nature of the so-called investigation, further persuade me that thereasonsassigned by the Respondent for McIntire's suspension andtermination are all pretexts. The testimony of Labor Rela-tionsManager Spickler, Manager of Crane Final AssemblyKeller, and Superintendent of Parts Control Fleagle,in thisregard was as follows:According to the Respondent'switnesses,on December17, the day after McIntire returned to the plant from testify-ing against Respondent, Foreman Morin assertedly com-plained for the first time to Manager of Crane FinalAssembly Keller that McIntire had said to Morin that hewas going "to drag his ass to court," and that he had toldMoran "to go to hell and get his own parts." In addition,employee Ronald Walters assertedly also complained toKeller that McIntire had refused to get parts for him whenrequested to do so. This, according to Keller, was the firsttime he had heard from any source about this conduct andthese statements of McIntire, and he promptly contactedFleagle, the superintendent in charge of the department forwhich McIntire worked, and the two of them assertedly thencomplained to Labor Relations Manager Spickler that"something must be done immediately to get McIntire outof the final assembly shop, that the disturbance he wascreating was intolerable," and that "McIntire was causingsuch a disturbance in the shop that his [Keller's] productivi-33Resp Exh 18 and 19. GROVE MANUFACTURING CO.287tywas being effected." Based on the foregoing, Spicklerassertedly told Keller that he "would immedlate )y begin aninvestigation, to substantiate the things he [McIntire] hadsaid, the threatening remarks."34I regard the foregoing testimony by which the Respon-dent attempts to explain why it investigated McIntire's con-duct the day after he returned from giving damagingtestimony against it as patently implausible and unworthyof credence.McIntire undisputedly had engaged in all of the conductabout which Keller and Fleagle assertedly thus complainedfor a long time before December 14 when he testifiedagainst the Respondent. His conduct had included repeatedstatements over a period of 6 weeks to Foreman Monn thathe was going "to drag his ass to court," and to "go to helland get your own arts." McIntire's conduct assertedly hadbeen reported by Monn both to Superintendent Ward, andto Foreman Richmond. The latter, notwithstanding that headmittedly was under instructions from Director of Em-ployee Relations Carby "to kee track" of McIntire's con-duct and to keep Carby advised, made no written report ofthis conduct and issued no reprimand therefor. Thus, theconduct which assertedly was reported by Monn and Wal-ters to Keller on December 17 was no different than that inwhich McIntire undisputedly had engaged with impunityfor 6 weeks before he testified.35 Keller, the manager of thedepartment in which Monn was a supervisor, admittedlyhas contact with Monn three or four times a day, and is inhourly contact with his subordinate Superintendent Ward,who is Monn's boss. In the light of the foregoing, Keller'stestimony that he had no knowledge of McIntire s conductbefore December 17 is patently unworthy of credence ifMcIntire's conduct was as insubordinate and reprehensibleas the Respondent'switnesses, including Keller, Fleagle,Monn, and Richmond, painted it. Conversely, even if true,Keller's testimony regarding lack of such prior knowledgesuggestsonly that before he testified, McIntire's behaviorwas not regarded as misconduct which required correctionor investigation. This, at least, would be consistent with theundisputed failure of the Respondent to reprimand or disci-pline McIntire for his behavior before he testified.I conclude from all the foregoing that the decision toconduct an investigation of McIntire s conduct was unrelat-ed to anything he said or did after he testified.36The slanted nature of the so-called investigation conduct-ed by Spickler before McIntire was suspended indefinitelyand then fired further buttresses my belief that the reasonsasserted for the investigation and for McIntire's terminationare all pretexts. The investigation allegedly started about2:30 to 3 p.m. on December 17 when Keller and Fleaglecomplained about McIntire. The first shift on which Mc-Intire worked ends at 4 p.m., and the decision to suspend74 These quotes are from Spickler's testimony.35Walters was not called by the Respondentto corroborateKeller's testi-mony that Walters complained to him about McIntireon December 17. TheRespondent offered no explanation for the failure to call Walters,notwith-standing that he signed a "Significant Incident Report"for the Respondenton December 18 (G.C. Exh.5) during Spickler's so-called investigation ofMcIntire.SinceWalters did not appear and testify,I accord no probativeweight to any of the statements made by him in his "Significant IncidentReport"dated December 18. Moreover,I infer from the failure to call himto testify,that if called,he would not have supported Keller's testimony thatWalters complained to him about McIntire on December17.N.L R B v.Sam Wallick,et aL, d/b/a Wall,ck and SchwalmCompany,198 F.2d 477, 483(C.A. 3); 2Wigmore,Evidence, § 285.36 See fn.30,supra.Inote in this regard that the Respondent adduced noevidence to support the charges assertedly made on December17 by Kellerand Fleagle to Spickler that McIntire's conduct had adversely effected pro-duction,and was "creating"an "intolerable disburbance."him assertedly was made on December 18 between 8 and 9a.m. or about 3 to 4 hours of working time after the investi-gation began. During this brief period, Stickler assertedlyreviewed McIntire's entireVersonnel file from the time Jiestarted to work for Grove. including "the [periodic] meritreview paper work," McIntire's "attendance record," "thereprimands," "the accident records," and "the other reportsthat had been entered into the file by [McIntire's foreman]Richmond." Spickler then, in addition to continuing to con-duct his own "routine" affairs, assertedly interviewed bytelephone or in his office, Foreman David Richmond, Su-perintendent of Parts Control Ronald Fleagle, SupervisorCharles Monn, Manager of Crane Assembly Larry Keller,Manager of Production Control Robert Berry, and employ-eesDonaldSigel,RonaldWalters, and Stephen Reed.Spickler took no notes during these interviews, and whenasked what he was told during these separate interviews, heresponded, "Sir, I do not recall. I do not recall the exactconversation at this time, with any of the people includingMonn, Fleagle or the other supervisory people that I talkedto." Spickler admittedly spoke only to supervisors, and toemployees who had had an "adverse experience" with Mc-Intirewhowere referredto him by the supervisors. Al-though Spickler professedly "talked to as many people as Icould, who I thought had anything to say about Mr. Mc-Intire," he significantly failed to talk to any of the 14 or 15employees in the department which McIntire worked, ex-cepting only those to whom Supervisor Monn referredhim.37Moreover, Spickler admittedly made no effort tospeak to McIntire to obtain his version of the conduct at-tributed to him, or his explanation, if any, therefor.I regard Spickler's testimony regarding the extent of theinvestigation he conducted in the brief period before it wasdecided to suspend McIntire as unworthy of credence. Inote in this regard that Supervisor Monn, a witness forRespondent and the principal source of the complaintsagainstMcIntire, testified that he was not notified by hissuperior Keller until 7 a.m. on December 18 that he shouldgo to Spickler's office at 9 a.m., and that it was then thatMonn first told Spickler about McIntire's conduct. More-over, Donald Sigel, another Respondent's witness, testifiedthat he was interviewed about the lighted cigarette incidentby Spickler in his office in Monn's presence on December18. It is thus quite apparent that the decision to suspendMcIntire indefinitely, admittedly made after first consultingwith counsel, occurred before Spickler spoke to the princi-pal witnesses to the conduct for which McIntire assertedlywas suspended.On December 18 at or about 9:10 a.m., when McIntirewas notified that he was suspended indefinitely, he was toldby Spickler that "he was not fired, he was not discharged,but rather suspended, until we had an opportunity to morecarefully and thoroughly investigate [the charges]. ' Accord-ing to Spickler, after the suspension meeting, he "imme-diately proceeded to complete the investigation." Thisadmittedly consisted only in Spickler again speaking to thesame supervisors and employees to whom he assertedly hadspoken before McIntire's suspension, and in dictating andtaking signed derogatory statements, called "Significant In-cident Reports," from some of them. Spickler s assertedly"careful" and "thorough" investigation of the chargesagainstMcIntire is best disclosed by his testimony as fol-lows:Q. Now, then, as I understand it, after Mr. McIntireleft, the rest of your investigation consisted of putting37 Spickler, in attemptedexplanation,volunteeredthatMcIntire "workedwith perhaps two or three hundred people," but helaterconceded thatMcIntireworked directlywith"roughlyfourteen or fifteen." 288DECISIONSOF NATIONALLABOR RELATIONS BOARDdown in writing,what you had already more or lessreceived information about, prior to that?A. Yes, sir.Q. Is that correct?A. Yes, Sir.Q. Youdidn't go down to the department where Mr.McIntire worked to speak to the employees in thatdepartment?A. No, sir,no, sir,no, sir.Q. And you didn't call any of those employees up toyour office?A. No, sir,no, sir.Q. The only employees that you actually spoke towere those whose names were given to you by the su-pervisors,who had given you statements?A. Yes, sir.In addition,Spickler's self-styled"careful" and"thorough"investigation again failed to include an interview with Mc-Intire to ascertain either his version of the conduct for whichhe had been suspended,or his explanation,if any for suchconduct.As noted previously,on the basis of this slanted"investigation,"theRespondent on December 21 sent Mc-Intire a registered letter to the effect that he was fired.I am persuaded by all the foregoing that the slanted "in-vestigation"which the Respondent undertook of McIntire'sconduct after he testified against it was merely a charade toconceal the pretextual nature of the reasons asserted for histermination,and to present a plausible and respectable fa-cade for the action against McIntire that had been predeter-mined before the "investigation"began 38D. Concluding FindingsThe Respondent is charged herein with,inter alia,violat-ing Section 8(aX4) of the Act, which provides as follows:Sec. 8. (a) It shall be an unfair labor practice for anem loyer-(44) todischarge or otherwise discriminate against anemployee because he has filed charges or given testimo-ny under this Act.The issue thus presented for determination is not whetherjust cause existed for McIntire's discharge,but whether histestimony against it in the former case played a significantpart in the decision to fire him."The existence of somejustifiable ground for discharge is no defense if it is not themoving cause."39InShattuck Denn Mining Corporationv.N.L.R.B.,thecourt of appeals said:40Nor is the trier of the fact-here the trial examiner-required to be more naif than is a judge. If he finds thatthe statedmotive for a discharge is false,he certainly caninfer that there is another motive.More than that, he caninfer that the motive is one that the employer desires toconceal-an unlawfulmotive-at least where, as in thiscase,the surrounding facts tend to reinforce that infer-ence.[Emphasis supplied]That decision is particularly appropriate to the facts in the3s I note in this regard that in the prior case,the reasons asserted by theRespondent for the termination of five employees were foundby the Boardto be pretexts to conceal illegal antiunion motivation therefor39Wells, Inc. v N.LR.B.,162 F.2d 457, 460 (C A. 9). See alsoEdward GBudd Mfg. Co v. N L.R B,138 F.2d 86, 90 (C A 3),where thecourt despitecommenting,"if ever a workman deserved summary discharge it was he,"nevertheless sustained a finding that the discharge was forunion activity.40 362 F 2d 466, 470 (C.A. 9)instant case.As found above,the reasons asserted by the RespondentforMcIntire'sdischarge are pretexts to conceal anotherreason for his termination.The real reason is quite apparentfrom the record herein.For about 2 months before McIntireactually testified in the prior case against it, the Respondenthad knowledge that he had been subpenaed by the GeneralCounsel,that he had signed an affidavit for the Board inwhich he had disclosed,inter alia,that he had been solicitedby Foreman Richmond to engage in surveillance and espio-nage for the Respondent of the union activities of its em-ployees.The Respondent at the same time also was apprisedthat McIntire was reluctant to testify against it. Thereafter,for a period of approximately 6 weeks before he testified,McIntire admittedly engaged in repetitious conduct andstatements for which,despite instructions from top manage-ment"to keep track of him,"he was given no warnings,reprimands,or other discipline,but for which he was assert-edly promptly suspended and fired after he gave damagingtestimony against the Respondent.The Respondent's ad-verse reaction after McIntire testified to conduct which ithad at least tolerated before he gave testimony against itgives rise to several possible inferences.One such inferenceis that McIntire's conduct and statements were,asMcIntiretestified, regarded as fooling around which did not warranteither reprimand,warning,or discipline.The only otherpossible inference is that the Respondent tolerated conductwhich it regarded as improper before McIntire testified,while at the same time keeping track" of him,with theexpectation that thereby he either would not testify againstit,or that he would be deterred from giving other thaninnocuous testimony.In either case,his discharge,after hetestified,for conduct which either was not improper, or wastolerated before he testified,clearly discloses that he wasdischarged because of his "testimony under the Act," andIaccordingly find that the Respondent thereby engaged inunfair labor practices within the meaning of Section S(a)(4)and (1) of the Act41IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Iaving found that the Respondent terminated the em-ployment of Francis D. McIntire, Jr., and thereafter failedand refused to reemploy him because he gave testimonyagainst it under the Act, I will recommend that the Respon-dent be ordered to offer him immediate reinstatement to hisformer position or, if it no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any lossof earnings he may have suffered by reason of the discrim-ination by the payment to him of a sum of money equal to41 Sincethe remedyin any casewould beno different,Ideem it unneces-sary to consideror determine whether McIntire's discharge also wasmotivat-ed by union activity in violationof Sec.8(a)(3) of the Act. GROVE MANUFACTURING CO.289the amount he normally would have earned from the dateof his termination to the dateof reinstatement,less his netearningsduring said period, with backpay computed on aquarterly basis in the manner established by the Board 42Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social securitypayment records, timecards,personnelrecords and reports,and all other records necessary to analyze and determinethe amounts of backpay due under the terms of this recom-mended order.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Grove Manufacturing Company, is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),is a labor organization within the meaning of Section 2(5)of the Act.3. By discriminating against Francis D. McIntire, Jr., byterminating his employment and by failing and refusing toreinstate him because he gave testimony under the Actmanner provided in the section of this Decision entitled"The Remedy."(b) Notify Francis D.McIntire,Jr., if presently serving inthe Armed Forces of the United States, of his right to ullreinstatement upon application in accordance with the Se-lective Service Act and the Universal Military Training andService Act,as amended,after discharge from the ArmedForces.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all payrollrecords, social security payment records,timecards,person-nel records and reports,and all other records necessary toanalyze and determine the amounts of backpay due underthe terms of this recommended Order.(d)Post at the Respondent'splant located in ShadyGrove,Pennsylvania,copies of the notice marked"Appen-dix."44Copies of said notice,on forms provided by theRegional Director for Region 6, after being duly signed byRespondent,shall be posted by it for a period of 60 consecu-tive days thereafter,in conspicuous places,including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced,or covered by anyother material.(e) Notify the Regional Director for Region 6, in writing,within 20 days from the date of the receipt of this Decision,what steps have been taken to comply herewith 45against it,the Respondent has engaged in and is engagingin unfairlabor practices within the meaning of Section42 F W Woolworth Company,90 NLRB 289; backpay shall include the8(a)(4) of the Act.payment of interest at the rate of 6 percent per annum to be computed in4.By the foregoing conduct, the Respondent also hasthe manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.engaged in and is engagin in unfair labor practices withinIn the event no exceptions are filed as provided by Sec. 102.46 of thethe meaning of Section 8(a)(1) of the Act.Rules and Regulations of the National Labor Relations Board,the findings,5.The aforesaid unfair laborpractices are unfair laborconclusions,recommendations,and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations,automatically becomepractices affecting commerce within the meaning of Sectionthe findings,conclusions,decision and order of the Board, and all objections1(6) and (7) of the Act.thereto shall be deemed waived for all purposesUpon the basis of the foregoing findings of fact and con-44 In the event that the Board'sOrder is enforced by a Judgment of theclusions of law, and upon the entire record in this case,IUnited States Court of Appeals, the words in the notice reading "Posted byhereby issue the following recommended:43Order of the National Labor Relations Board" shall be changed to read11ORDERRespondent, Grove Manufacturing Company, its offi-cers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees for giving testimony under the Act.(b) In any othermanner interferingwith, restraining, orcoercing employeesin the exerciseof their rights to self-organization, to form labororganizations, to join or assistInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW), orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collec-tivebargainingor other mutual aid or protection, or torefrain fromengagingin such activities, except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized by Section 8(a)(3) of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Offer Francis D. McIntire, Jr., immediate and fullreinstatementto his former job or, if that job no longerexists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges enjoyed,and make him whole for any loss of pay he may havesufferedas a resultof the discrimination against him in thePosted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."45 In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed,this provision shall be modified to read-"Notifysaid Regional Director for Region 6, in writing,within 20 days from the dateof thisOrder, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity to presenttheir evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,and has ordered us to post this notice and we intend to carryout the order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discharge or otherwise discriminateagainst any employee for giving testimony under theAct.Sinceitwas decided that we violated the Act byterminating the employment of Francis D. McIntire,Jr., because he gave testimony under the Act against us,WE WILL offer him full reinstatement to his formerjob, andWE WILL pay him for any loss he sufferedbecausewe fired him.WE WILL respect your rights to self-organization, toform, join or assist any labor organization, or to bar-gain collectively in respect to terms or conditions ofemployment throughInternationalUnion, United Au-tomobile,Aerospace and AgriculturalImplementWorkers of America (UAW), or any representative ofyour choice,or to refrain fromsuch activity, andWEWILL NOT interfere with, restrain or coerce our em-plo ees in the exercise of these rights.You and all of our employees are free to becomemembers of any labor organization, or to refrain fromdoing so.DatedByGROVE MANUFACCURING COMPANY(Employer)(Representative)(Title)Note: We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces of theUnited States, of his right to full reinstatement, upon appli-cation after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1536 Federal Building, 1000 Liber-tyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.